Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US 3,323,898) in view of Smith et al (US 10,870,608), further in view of Shearer et al (US 2015/0128672). Pierce discloses expanded perlite in which soil materials such as micronutrients or hormones are impregnated into its pores, and then coated with a “holding material” such as methyl cellulose, lignite, sea kelp or sewage sludge. (See col. 6, line 25 through col. 7, line 22; and col. 12, lines 45-48.) The difference between the composition disclosed by Pierce, and that recited in applicant’s claims, is that Pierce does not disclose that the pores of the expanded perlite should be provided with a first beneficial agricultural component comprising at least one viable microorganism. Smith et al disclose biochar particles having microbes deposited inside the pores (see col. 13, line 23), and teach in the Abstract and at col. 3, lines 3-24 and col. 54, lines 4-20 that the biochar may be encased in a biodegradable material. Shearer et al disclose biochar which can be functionalized with fertilizers or other organisms such as Trichoderma. (See Paragraphs [0073] through [[0078]). It would be obvious from Smith et al in view of Shearer et al to incorporate a microbe into the pores of the expanded perlite of Pierce. One of . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736